708 N.W.2d 392 (2006)
474 Mich. 1019
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roy Stephen HAMILTON, Defendant-Appellant.
Docket No. 129358, COA No. 261738.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the July 5, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. On the Court's own motion, we REMAND this case to the St. Clair Circuit Court for correction of the judgment of sentence. Defendant was sentenced to a prison term of five years to forty years for his conviction for felonious assault, MCL 750.82, as a fourth habitual offender, MCL 769.12. The maximum possible term of imprisonment for a fourth habitual offender convicted of felonious assault is fifteen years. MCL 769.12(1)(b). On remand, the trial court shall correct the judgment of sentence so that the maximum term of imprisonment for defendant's felonious assault conviction is fifteen years.